Exhibit 10.3

EXECUTION COPY

AMENDMENT NO. 4 TO

SECOND AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

This AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED EXECUTIVE EMPLOYMENT
AGREEMENT (the “Amendment”) is entered into as of June 10, 2011 by and between
Icagen, Inc. (the “Company”), a Delaware corporation with offices located at
4222 Emperor Boulevard, Suite 350, Durham, North Carolina 27703, and Richard D.
Katz, M.D. (“Executive”).

W I T N E S S E T H:

WHEREAS, on August 21, 2007, the Company and Executive entered into a Second
Amended and Restated Executive Employment Agreement (as amended from time to
time, the “Agreement”), pursuant to which the Company currently employs
Executive in the position of Executive Vice President, Finance and Corporate
Development, Chief Financial Officer and Treasurer on the terms and subject to
the conditions set forth therein; and

WHEREAS, the Company and Executive desire to further amend the Agreement on the
terms set forth below;

NOW, THEREFORE, in consideration of the foregoing and the provisions and mutual
promises herein contained and other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, the parties hereby agree as
follows:

1. AMENDMENT TO DEFINITION OF SEVERANCE BENEFIT. Section 5(e) of the Agreement
is hereby revised to add certain restrictions on payment by amending such
subsection to read, in its entirety, as follows:

“(e) Severance. In the event of termination of Executive’s employment (i) by the
Company without Cause or (ii) by Executive for Good Reason, and subject to
Executive’s signing, not revoking, and letting become effective a general
release of claims with the Company in a form satisfactory to the Company no
later than 60 days following such termination (or the shorter period specified
by the Company in the release, but not less than 30 days), Executive shall
receive, as partial consideration for the covenants of Executive set forth in
the agreement referenced in Section 6 hereof, a severance payment (the
“Severance Benefit”) in an amount equal to twenty-one (21) month’s base salary
plus 75% of Executive’s target cash bonus for the year in which the termination
of Executive’s employment occurs or, if such target cash bonus has not yet been
determined as of the date of Executive’s termination, 75% of Executive’s target
cash bonus for the year immediately preceding the year in which the termination
occurs. No release of claims is required as a condition to these payments if the
Company fails to provide the form of release it is seeking by the tenth business
day following Executive’s termination of employment. The Company shall pay the
Severance Benefit to Executive in semi-monthly installments to be paid on each
of the 15th and last business day of each calendar month, each such semi-monthly
installment to be equal to one-half of a month’s base salary, in accordance



--------------------------------------------------------------------------------

with the Company’s customary payroll practices, with payment beginning in the
first payroll after the release becomes effective; provided, however, that if
the last day of the 60 day period for an effective release falls in the calendar
year following the year of Executive’s date of termination, the severance
payments will be paid or begin no earlier than January 1 of such subsequent
calendar year. Executive shall also continue to be entitled to receive all
Company medical and dental insurance, life insurance and disability insurance
benefits to which Executive was entitled as of the date of termination (the
“Continuing Benefits”), subject to the terms of all applicable benefit plans and
to the extent such benefits can be provided to non-employees (or to the extent
such benefits cannot be provided to non-employees, then the Company shall pay to
Executive on each of the 15th and last business day of each month during the
applicable period the amount that the Company was paying to the applicable third
party for such benefits immediately prior to the termination of Executive’s
employment), at the same average level and on the same terms and conditions
which applied immediately prior to the date of Executive’s termination, for the
shorter of (i) twenty-one (21) months, or (ii) until Executive obtains
comparable coverage from another employer. The Company shall also pay to
Executive any payments due pursuant to Section 5(g) hereof.

In the event that the Company elects not to renew this Agreement pursuant to
Section 5(a) hereof and employment then ends, the Severance Benefit and the
Continuing Benefits specified above in this Section 5(e) shall apply but,
wherever “twenty-one (21) months” appears, it shall be amended to read as
“eighteen (18) months,” provided further that such cessation of employment will
only be covered by Section 5(e) if Executive is then otherwise willing and able
to continue employment on the same conditions as in the expiring term. If
Executive is not then willing and able to continue, the termination will be
treated like a resignation without Good Reason.”

2. EFFECT OF AMENDMENT. Except for the modifications explicitly set forth in
this Amendment, all provisions of the Agreement in effect prior to the execution
of this Amendment shall remain in full force and effect.

[Remainder of this page left blank intentionally.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 4 to
Second Amended and Restated Executive Employment Agreement as of the day and
year first above written.

 

ICAGEN, INC. By:  

/s/ P. Kay Wagoner, Ph.D.

Name:   P. Kay Wagoner, Ph.D. Title:   Chief Executive Officer and President

/s/ Richard D. Katz, M.D.

Richard D. Katz, M.D.

 

3